Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/292,365, filed on 3/5/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 and 10/5/2020 were filed before the mailing date of the Non-final rejection on 3/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.    The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the an intermediate composite layer between the substrate and the sub-collector layer and a spacer layer between the first emitter cap layer the emitter layer in claims 11-13.  A spacer layer between the first emitter cap layer and the emitter layer or between the first emitter cap layer and the second emitter cap layer in claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be 

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
7. 	In claims 2 and 3, the values “ y, z, w, n, and r ” are vague and indefinite since it is not clear from the claim what the values are in order to satisfy the semiconductor material of the first emitter cap layer.

Claim Rejections - 35 USC §102
8.    Claims 1-7, 14, and 16 are rejected under 35 U.S.C. 102b as being clearly anticipated by Twynam et al. (US 6,611,008).
 	With respect to Claims 1-5, Twynam teaches a sub-collector layer 30 stacked on a substrate 32 and formed of an N-type lll-V semiconductor material (i.e. GaAs). A collector layer 29 stacked on the sub-collector layer 30 and formed of a lll-V semiconductor material (i.e. GaAs). A base layer 27 stacked on the collector layer 29 and formed of a P-type lll-V semiconductor material (i.e. p-type GaAs). An emitter layer 26 stacked on the base layer and formed of at least one of N-type semiconductor materials of InGaP, InGaAsP and InAIGaP. A first emitter cap layer 23 stacked on the emitter layer and formed of at least one of undoped or N-type semiconductor materials of AlxGal-xAs, where x having a highest value between 0.05 less than or egual x less than or equal .4. A second emitter cap layer 22 stacked on the first emitter cap layer 23 and formed of an N-type lll-V semiconductor material (i.e. GaAs). An ohmic contact layer 21 stacked on the second emitter cap layer 22 and formed of an N-type lll-V semiconductor material, wherein in a direction from the second emitter cap layer 22 to the emitter layer 26. The bandgap in Fig. 2 shows the first 
 		With respect to Claim 6, Twynam teaches wherein the first emitter cap layer comprises at least a graded layer, and in the direction from the second emitter cap layer to the emitter layer, bandgap of the graded layer is gradually increasing (see col. 7 lines 1-15).
 	With respect to Claim 7, Twynam teaches wherein the first emitter cap layer 23 has a thickness of 20nm (i.e. between 1 nm to 300nm).and an N-type doping concentration of 1x10 16/ cm3 (i.e. between 1 x 10 16/ cm3 to 5 x 1018/ cm3) (see col. 6 lines 23-25).
 	With respect to Claims 14 and 16, Twynam teaches a spacer layer 24 (i.e. made of AlGaAs) between the first emitter cap layer 23 and the emitter layer 26 or between the first emitter cap layer and the second emitter cap layer, wherein the spacer layer comprises an N-type or undoped III-V semiconductor material (see col. 6 lines 25-30; Fig. 1).

Claim Rejections - 35 USC §103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.    Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Twynam et al. (US 6,611,008) as applied to claims 1 and 14 above, and further in view of Hase et al. (US 2007/0023783) and Bayraktaroglu (US 5,468,658).
 	With respect Claim 11, Twynam discloses the claimed invention except for wherein an intermediate composite layer is formed between the substrate and the sub-collector layer and formed of a semiconductor material. However, Hase discloses an intermediate composite layer 2 (i.e. buffer layer made of lll-V semiconductor material) is formed between the substrate 1 and the sub-collector layer 3 and formed of a semiconductor material (i.e. made of InGaAs) (see paragraph 74). Thus, Twynam and Hase have substantially the same environment of HBT with sub-collector, base layer, emitter layer, and cap layer mounted on a substrate. Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize to incorporate an intermediate composite layer between the substrate and the sub-collector layer of Twynam, since the buffer layer provides a reliable adhesion material 
 	With respect to Claim 15, Hase discloses in paragraphs 81 and 82 the spacer layer has a thickness of 50nm (i.e.0.2nm to 200nm) and an N-type doping concentration of 5 x 10 18/ cm3. The concentration can be below 5x10 18 / cm3 can be smaller since the value is not limited to that concentration. Therefore, the concentration of the spacer layer would fall between 1 x 1016 / cm3 to 5 x 1018 / cm3.
            With respect to Claim 17, Hase discloses wherein the spacer layer 26 comprises a bandgap selected from the group consisting of a gradually-increasing bandgap, a constant bandgap and a gradually-decreasing bandgap (see col. 3 lines 50-55).	
12. 	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Twynam et al. (US 6,611,008) as applied to claims 1 and 14 above, and further in view of Yagura et al. (US 5,719,415)
          With respect to Claims 18 and 19, Twynam discloses a sub-collector layer 30 being on a substrate 32.  A collector layer 29 being on the sub-collector layer 30 and formed of a lll-V semiconductor material (i.e. GaAs).  A base layer 27 being on the collector layer 29 and formed of a P-type lll-V semiconductor material (i.e. p-type GaAs).  An emitter layer 26 being on the base layer and formed of at least one of N-type semiconductor materials of InGaP, InGaAsP and InAIGaP.  The thickness of the emitter layer 26 is 40nm with a N-type doping concentration of 5 x 1017 / cm3     A first emitter cap layer 23 being on the emitter layer and formed of at least one of undoped or N-type semiconductor materials of AlxGal-xAs.  An ohmic contact layer 272 and formed of an 
            Twynam fails to explicitly disclose a portion of the emitter cap layer is a current clamping layer, and an electron affinity of the current clamping layer is less than or approximately equal to an electron affinity of the emitter layer.  However, Yagura discloses a portion of the emitter cap layer 8 (i.e. second emitter layer) capable of having is a current clamping layer since the electron affinity of layer is low, and an electron affinity of the current clamping layer is less than or approximately equal to an electron affinity of the emitter layer 6 (see col. 2 lines 15-20 and col. 4 lines 35-50; Figs. 1 and 2).  
           Thus, Twynam and Yagura have substantially the same environment of HBT having a collector layer, a base layer an emitter layer a first emitter cap layer, and ohmic contact layer on a substrate.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize to substituting an emitter cap layer that has a current clamping layer for the emitter cap layer of Twynam, since the current clamping layer facilitate in the electron mobility of between the clamping layer and sub-collector layer in order improve emitter resistance of the heterojunction bipolar transistor as seen by Yagura.

Double Patenting
13. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
14. 	Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/292,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the copending application recite a substrate, a sub-colletor layer being on the substrate, a collector layer being on the sub-collector layer, a base layer being on the collector layer, an emitter layer being on the base layer, a first emitter cap layer being on the emitter layer, a second emitter cap layer, and an ohmic contact layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
15.    Claims 8-10, 15, 16, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.    The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of 
wherein by photoluminescence spectroscopy, in the N-type semiconductor material of the emitter layer, the photoluminescence peak wavelength of InGaP is 694 nm or less, the photoluminescence peak wavelength of InGaAsP is 710 nm or less, and 
 	In the N-type semiconductor material of the emitter layer, the photoluminescence peak wavelength of InGaP is 685 nm or less, the photoluminescence peak wavelength of InGaAsP is 695 nm or less, and the photoluminescence peak wavelength of InAlGaP is 675 nm or less in claims 9 and 21.
 	In the N-type semiconductor material of the emitter layer, the photoluminescence peak wavelength of InGaP is 675 nm or less, the photoluminescence peak wavelength of InGaAsP is 685 nm or less, and the photoluminescence peak wavelength of InAlGaP is 665 nm or less in claims 10 and 22.
 	The intermediate composite layer comprises a buffer layer or a field effect transistor, and wherein the buffer layer comprises a III-V semiconductor material in claim 12.
 	The intermediate composite layer comprises a pseudomorphic high electron mobility transistor, and the pseudomorphic high electron mobility transistor comprises .  A buffer layer comprising a III-V semiconductor material.  A first donor layer or a second donor layer comprising an N-type semiconductor material selected from the group consisting of GaAs, AlGaAs, InAlGaP, InGaP, and InGaAsP.  A first spacer layer or a second spacer layer comprising a semiconductor material selected from the group consisting of GaAs, AlGaAs, InAlGaP, InGaP, and InGaAsP.  A channel layer comprising a semiconductor material selected from the group consisting of GaAs, InGaAs, AlGaAs, InAlGaP, InGaP, and InGaAsP.  A Schottky layer comprising a semiconductor material selected from the group consisting of GaAs, AlGaAs, InAlGaP, 
a cap layer comprising an N-type III-V semiconductor material in claim 13.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.


Conclusion
17.  	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/March 7, 2021							/Alonzo Chambliss/
Primary Examiner, Art Unit 2897